Per Curiam.

We concur in the board’s finding and its recommendation. Accordingly, we order that Elizabeth A. Salisbury be suspended for an indefinite period from the practice of law in Ohio. This suspension is to terminate upon a showing of her compliance with the condition set by the board, followed by further review by the board of her character, fitness, and moral qualifications for admission to the practice of law.

Judgment accordingly.

Moyer, C.J., AW. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.